Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 and 21 in the reply filed on October 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 4, 5, 7, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (20190064380A1) or the article to Long (A Modern Perspective on Marine Multicomponent Seismic) in view of Adams et al (20170176636A1).
	Sharma and Long each disclose a method of performing a survey of a subterranean formation including using both towed streamers and OBS receivers, activating towed sources and recording wavefields at the OBS receivers and receivers located in the streamers.
	The differences between claims 1 and 21 and Sharma and Long are the claims specify (a) determining sail lines separation in a crossline direction based on an average streamer separation and number of streamers selected, (b) the OBS receivers are separated in the crossline direction based on the sail line separation, and (c) the streamers and two or more wide towed sources in an inline direction behind the survey vessel that travels sail lines separated in the cross line direction by the sail line separation.  Claim 8 further includes the limitation of determining a source separation of the dual sources based on the sail line separation.
	Adams et al discloses a method of performing a survey of a subterranean formation where it is taught that (a) determining sail lines separation in a crossline direction based on an average streamer separation and number of streamers is selected (Equation 1), and (c) the streamers and two or more wide towed sources in an inline direction behind the survey vessel that travels sail lines separated in the crossline direction by the sail line separation (Equation 8).  Although difference (b) is not explicitly disclosed in Adams et al, it is implicit from Equation 7 that the OBS receivers are separated in the crossline direction (coverage and crossline bin width) based on the sail line separation.
	Therefore, in view of Adams et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods of Sharma or Long by determining a sail line separation and then separating the OBS receivers, the streamers and dual sources in the crossline direction based upon such sail line separation so as to provide both shallow and deep images of the subsurface.  Independent claims 1 and 21 are so rejected.
Per independent claim 8 and dependent claim 11, paragraph 0064 suggests a source separation of the dual sources based on the sail line separation.
Per claims 4 and 5, see Adams et al, paragraph 0064.
Per claim 7, see Sharma (Fig. 1).
Per claim 15, see Sharma or Long.

5.	Claim(s) 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (20190064380A1) or the article to Long (A Modern Perspective on Marine Multicomponent Seismic) in view of Adams et al (20170176636A1), as applied to claim 1 above, and further in view of Bernitsas et al (20160-178776A1).
Per claims 6, 13 and 14, Bernitsas et al shows (Fig. 4) a common practice of plural sail lines such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the surveys of either Long or Sharma to include plural sail lines so as to extend the areal survey coverage.

Allowable Subject Matter
6.	Claims 2, 3, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl